UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51872 LILM, INC. (Exact name of registrant as specified in its charter) Nevada 87-0645394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1115 Gilmer Drive, Salt Lake City, Utah84105-2463 (Address of principal executive offices) (801) 322-0253 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).We do not maintain a corporate website.Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 20, 2013 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4(T). Controls and Procedures 15 PART II—OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of LILM, Inc. and Subsidiary and LiL Marc, Inc. (predecessor) (development stage company) as of March 31, 2013 and audited balance sheet at December 31, 2012, related unaudited statements of operations for the three months ended March 31, 2013 and 2012 and the period April 22, 1997 (date of inception of predecessor) to March 31, 2013, and related unaudited statements of cash flows for the three months ended March 31, 2013 and 2012 and the period April 22, 1997 (date of inception of predecessor) to March 31, 2013, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended March 31, 2013, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2013 or any other subsequent period. LILM, INC. (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 and December 31, 2012 3 LILM, INC. and SUBSIDIARY and LIL MARC, INC. (predecessor) (Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current Assests Cash $ $ Inventory Total Current Assets Equipment-Production Mold, Net Total Assets Liabilities & Stockholders' Deficiency Current Liabilities Accounts Payable and Accrued Expenses Note Payable- Related Party Total Current Liabilities Stockholders' Deficiency Common Stock 2,633,750 shares issued and outstanding at March 31, 2013 and December 31, 2012 Capital in excess of par value Accumulated deficit during development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 LILM, INC. and SUBSIDIARY and LIL MARC, INC. (predecessor) (Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2013 and 2012 and the Period April 22, 1997 (date of inception of LiL Marc, Inc. (predecessor)) to March 31, 2013 (UNAUDITED) April 22, Mach 31, March 31, to March 31, Sales $ $ $ Cost of Goods Sold Gross Profit Expenses General and administrative Royalties 65 58 Depreciation and amortization 85 85 Total Expenses Other (Income) Expense: Interest Expense Total Other Expense Net Loss $ ) $ ) $ ) Net Loss Per Common Share Basic and diluted $
